Dissenting Opinion by
Wright, J.:
I am not in accord with the conclusion that these appeals should be certified to the Supreme Court. The legislature has given us jurisdiction in unemployment compensation cases, and I feel very strongly that it is our duty to decide them.
*251The question of allocation of vacation allowances was before us in Myers Unemployment Compensation Case, 186 Pa. Superior Ct. 227, 142 A. 2d 774. We therein held that the sum paid by the employer for a two-week vacation period was properly allocated to the first week in the amount of claimant’s average weekly wage, and the balance to the second week. That is precisely what the Unemployment Compensation Board of Review has done in the instant cases. It is therefore my view that the decisions should be affirmed.
Gunther and Watkins, JJ., join in this dissent.